DETAILED ACTION
The present office action is in response to claims filed on 04/16/2020.  Claims 1 – 10 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2, 6, 7, 8, and 10 are objected to because of the following informalities:
Claim 2, lines 3-4, recite “… into an inside plenum of the PTAC”, which should recite “… inside the inside plenum of the PTAC” for proper antecedent basis. 
Claim 6, line 1, recites “… the fresh air pretreatment” which should recite “… the fresh air pretreat
Claim 7, line 1, recites “… the fresh air deflectors are”, which should recite “… the plurality of fresh air deflectors” for proper antecedent basis.
Claim 7, line 2, recites “… across the width of the PTAC”, which should recite “… across a width of the PTAC” for proper antecedent basis. 
Claim 8, line 1, recites “… wherein each successive baffle is”, which should recite “… wherein each successive fresh air deflector is” for proper antecedent basis. 
Claim 10, line 1, recites “… the fresh air flow rate into”, which should recite “… a fresh air flow rate into” for proper antecedent basis. 
Claim 10, line 2, recites “the PTAC is controlled by the fresh air blower speed…”, which should recite “the PTAC is controlled by a fresh air blower speed…” for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmanen et al. (U.S. Pre-Grant Publication No. 2015/0107802) in view of Fettkether (U.S. Pre-Grant Publication No. 2006/0199505) and Klassen et al.  (U.S. Patent No. 5,318,474).
Regarding Claim 1, Ulmanen shows (Figures 3C and 11): 
A fresh air distribution system (system illustrated in Figure 3C) for PTAC (55) use, the system comprising:
an air distribution duct network (66; “a central air handling unit is configured to distribute ventilation air through a first duct network, the primary air chamber inlet connection is connected to receive air from the first duct network”, Paragraph 0119) disposed downstream of (as illustrated in Figure 3C) a fresh air blower apparatus (fan unit of 14/22) and configured to receive (as illustrated in Figure 3C) a stream of pressurized air (flow of ventilation air) discharged from the fresh air blower apparatus (fan unit of 14/22) and redirect the stream (flow of ventilation air) into an inside plenum (plenum attached to 54) of the PTAC (55) to be combined with (as illustrated in Figure 11) recirculated in room air (room air drawn through 52). 
However, Ulmanen lacks showing the air distribution duct network includes a first upwardly directed air distribution and a transversely extending second air distribution duct downstream of and communicating with the first air distribution duct, wherein the second air distribution duct comprises a plurality of laterally spaced fresh air deflectors angularly disposed inside the duct that divide and redirect the stream into the inside plenum of the PTAC.
In the same field of endeavor of air distribution systems, Fettkether teaches (Figure 1):
It is known for an air distribution system (system illustrated in Figure 1) to provide:
an air duct distribution network (duct network comprising 2 and 51) comprising a first upwardly directed air distribution (2) disposed downstream of (as illustrated in Figure 1) an air blower apparatus (1) and configured to receive (as illustrated in Figure 1) a stream of pressurized air (stream of air from 1) from the air blower apparatus (1) and to redirect (as illustrated in Figure 1) the stream (stream of air from 1) into a transversely extending second air distribution duct (51) downstream of and communicating with (as illustrated in Figure 2) the first air distribution duct (2).
Further, this “provides for improved connections between a furnace, the ductwork, and the registers to reduce losses and improve efficiency”, Paragraph 0013. 
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify fresh air distribution duct network connecting the fresh air blower and the PTAC shown by Ulmanen to include a first upwardly directed air distribution duct and a transversely extending second air distribution duct, as taught by Fettkether, to improve the connections between the fresh air blower, the ductwork ,and the PTAC to reduce losses and improve efficiency.    
In the same field of endeavor of air distribution systems, Klassen teaches (Figure 8):
It is known to provide a plurality of laterally spaced air deflectors (40; two 40a’s illustrated in Figure 8 and two 40b’s illustrated) angularly disposed (as illustrated in Figure 8) inside a duct (30) that divide and redirect (“vanes for controlling the direction of air flow”, Abstract) the stream (stream of air entering 30 from 10).
Further, “this creates a non-turbulent flow of air”, Col. 1, line 6.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify fresh air distribution duct network connecting the fresh air blower and the PTAC taught by the combination of Ulmanen and Fettkether to include a plurality of laterally spaced fresh air deflectors angularly disposed inside the second air distribution duct, to create a non-turbulent flow of air into the PTAC.     

Regarding Claim 2, the combination of Ulmanen (Figures 3C and 11), Fettkether (Figure 1), and Klassen (Figure 8) teaches: 
At least two perpendicular bends (Fettkether: as illustrated in Figure 2, there are at least two perpendicular bends, one between 1 and 51 and one between 51 and the connecting ducts 10/7) which the stream of pressurized fresh air (Ulmanen: flow of ventilation air) is directed after being discharged by the blower apparatus (Ulmanen: fan unit of 14/22) and before being redirected into the inside plenum (Ulmanen: plenum attached to 54) of the PTAC (Ulmanen: 55).

Regarding Claim 3, Ulmanen shows (Figures 3C and 11): 
A fresh air intake section (“the air handling unit provides fresh air from outside a building”, Paragraph 0064; therefore, 14/22 has a fresh air intake section to provide the blower with fresh air) disposed upstream of the fresh air blower apparatus (fan unit of 14/22).  

Regarding Claim 4, Ulmanen shows (Figures 3C and 11): 
The fresh air intake section (“the air handling unit provides fresh air from outside a building”, Paragraph 0064; therefore, 14/22 has a fresh air intake section to provide 14/22 with fresh air) receives and pretreats (“central unit 14 or 22 may include an air conditioning unit which may include a desiccant dehydration device or a heater and a filter unit”, Paragraph 0034) fresh air (ventilation air) upstream of the fresh air blower apparatus (fan unit of 14/22).

Regarding Claim 5, Ulmanen shows (Figures 3C and 11): 
The fresh air intake section (“the air handling unit provides fresh air from outside a building”, Paragraph 0064; therefore, 14/22 has a fresh air intake section to provide 14/22 with fresh air) comprises fresh air temperature and humidity sensors (it is inherent 14/22 has outdoor air sensors that measure temperature and humidity to control the desiccant dehydration device and/or heater when the outside air requires conditioning). 

Regarding Claim 6, Ulmanen shows (Figures 3C and 11): 
The fresh air pretreat is filtration (“a filter unit”, Paragraph 0034) and electric heating (“a heater”, Paragraph 0034). 

Allowable Subject Matter
Claims 7, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, the combination of Ulmanen, Fettkether, and Klassen teaches the claimed invention except the plurality of fresh air deflectors are evenly spaced apart laterally across a width of the PTAC.
As illustrated in Figure 3A of Ulmanen, the system feeds a plurality of PTAC units.  Therefore, in combination, the plurality of fresh air deflectors are spaced apart laterally across a length of the second air distribution duct to provide non-turbulent flow into each PTAC.  
There is no motivation in the prior art to modify the combination of Ulmanen, Fettkether, and Klassen to feed a single PTAC unit, wherein the plurality of fresh air deflectors are evenly spaced apart laterally across a width of the PTAC.
Claim 8 depends from Claim 7. 
Regarding Claim 9, the combination of Ulmanen, Fettkether, and Klassen teaches the claimed invention except a damper is disposed between the fresh air intake section and the fresh air blower apparatus and is normally open during use of the PTAC.
There is no motivation in the prior art to modify the combination of Ulmanen, Fettkether, and Klassen to include a damper specifically between the fresh air intake section and the fresh air blower apparatus that is normally open during use of the PTAC.
Claim 10 depends from Claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/08/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762